[Cite as State v. Thomas, 124 Ohio St.3d 412, 2010-Ohio-577.]




            THE STATE OF OHIO, APPELLANT, v. THOMAS, APPELLEE.
         [Cite as State v. Thomas, 124 Ohio St.3d 412, 2010-Ohio-577.]
Judgment of the court of appeals vacated, judgment of the trial court vacated, and
        cause remanded to the trial court for resentencing.
(No. 2009-0630 — Submitted February 17, 2010 — Decided February 24, 2010.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-010724,
                                     2009-Ohio-971.
                                  __________________
        {¶ 1} The judgment of the court of appeals entered on March 6, 2009 is
vacated. The judgment of the trial court entered on May 12, 2009 resentencing
appellee pursuant to the court of appeals’ judgment is also vacated.
        {¶ 2} The cause is remanded to the trial court for a determination of
whether postrelease control was properly imposed in appellee’s 2001 sentence
and, if not, for resentencing.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, and CUPP, JJ., concur.
        LANZINGER, J., dissents and would dismiss the appeal as having been
improvidently accepted.
                                  __________________
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellant.
                              ______________________